DETAILED ACTION
This Action is in response to Applicant’s response filed on 01/28/2022.  Claims 1-20 are still pending in the present application.  This Action is made FINAL.

Information Disclosure Statement
The information disclosure statement submitted on 04/06/2022 has been considered by the Examiner and made of record in the application file.
	

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection in view of Madabhushi (US 2017/0161891 A1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

a) Claims 1-3 and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,810,736. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are fully encompassed by the patented claims.  For example, claim 1 of the present application discloses “identifying, by a computing system, a plurality of tiles from a biomedical image, the biomedical image having at least one feature indicative of a presence or an absence of a condition within one or more portions;  applying, by the computing system, a trained inference model having a plurality of parameters to the plurality of tiles to determine a score for each tile of the plurality of tiles of the biomedical image, the score indicating a likelihood of one the presence or absence of the condition within a corresponding tile; selecting, by the computing system, a subset of tiles from the plurality of tiles based on the score determined for each tile using the trained inference model; and determining, by the computing system, the subset of tiles selected from the plurality of tiles, the subset of tiles corresponding to the one or more portions of the biomedical image having the at least one feature.”  Similarly, claim 1 of the patented claims disclose “identifying, by an image classifier executing on one or more processors, a plurality of tiles from an image, the image associated with a label indicating one of a presence or an absence of a condition within the image; applying, by the image classifier, an inference model having a plurality of parameters to the plurality of tiles to determine a tile-specific score for each tile of the plurality of tiles from the image, the tile-specific score indicating a likelihood of one of the presence or the absence of the condition within the tile; selecting, by the image classifier, a subset of tiles from the plurality of tiles based on the determined tile-specific score for each tile; comparing, by the image classifier, the tile-specific score determined for each tile of the subset of tiles to a threshold value for the image associated with the label indicating one of the presence or the absence of the condition; and modifying, by the image classifier, at least one parameter of the inference model based on comparing the tile-specific score of each tile to the threshold value.”  

Based on the comparison, the claims in the present application are broader than the patented claims.  The removal of these limitations of the present application made the claims of the present application a broader version of the patented claims.

b) Claims 1-3 and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,445,879. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are fully encompassed by the patented claims.  For example, claim 1 of the present application discloses “identifying, by a computing system, a plurality of tiles from a biomedical image, the biomedical image having at least one feature indicative of a presence or an absence of a condition within one or more portions;  applying, by the computing system, a trained inference model having a plurality of parameters to the plurality of tiles to determine a score for each tile of the plurality of tiles of the biomedical image, the score indicating a likelihood of one the presence or absence of the condition within a corresponding tile; selecting, by the computing system, a subset of tiles from the plurality of tiles based on the score determined for each tile using the trained inference model; and determining, by the computing system, the subset of tiles selected from the plurality of tiles, the subset of tiles corresponding to the one or more portions of the biomedical image having the at least one feature.”  Similarly, claim 1 of the patented claims disclose “generating, by an image classifier executing on one or more processors, a plurality of tiles from each biomedical image of a plurality of biomedical images, the plurality of biomedical images including a first biomedical image having a first label indicating a presence of a first condition and a second biomedical image having a second label indicating a lack of presence of the first condition or a presence of a second condition; establishing, by the image classifier, an inference system to determine, for each tile of the plurality of tiles in each biomedical image of the plurality of biomedical images, a score indicating a likelihood that the tile includes a feature indicative of the presence of the first condition; for the first biomedical image: selecting, by the image classifier, a first subset of tiles from the plurality of tiles having the highest scores; comparing, by the image classifier, the scores of the tiles in the first subset to a first threshold value corresponding to the presence of the first condition; and modifying, by the image classifier, the inference system responsive to determining that the scores of at least one tile of the first subset of tiles is below the first threshold value; and for the second biomedical image: selecting, by the image classifier, a second subset of tiles from the plurality of tiles having the highest scores; comparing, by the image classifier, the scores of the tiles in the second subset to a second threshold value corresponding to the lack of the presence of the first condition or the presence of the second condition; and modifying, by the image classifier, the inference system responsive to determining that the scores of at least one tile of the second subset of tiles is above the second threshold value.”  
Based on the comparison, the claims in the present application are broader than the patented claims.  The removal of these limitations of the present application made the claims of the present application a broader version of the patented claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Madabhushi (US 2017/0161891 A1).	

Consider claim 1, Madabhushi discloses a method of selecting tiles from biomedical images, comprising:  
identifying, by a computing system, a plurality of tiles from a biomedical image, the biomedical image having at least one feature indicative of a presence or an absence of a condition within one or more portions;  (figures 1-2; paragraphs 18-19, 56-61 and 70; Apparatus 700 includes a processor 710; access a whole slide image (WSI) and extract tiles from the WSI using random sampling; training cohort may be acquired from one, or from more than one, institution; training exemplars may be annotated by an expert pathologist; extract tiles of a fixed size from annotated invasive tissue regions and annotated non-invasive tissue regions); 
applying, by the computing system, a trained inference model having a plurality of parameters to the plurality of tiles to determine a score for each tile of the plurality of tiles of the biomedical image, the score indicating a likelihood of one the presence or absence of the condition within a corresponding tile; (paragraphs 22, 45-47; Employ adaptive gradient-based sampling to iteratively refine an initial coarse estimation of an invasive BCa probability map. The whole slide image comprises a set of tiles that perform a tile sampling process that generates a subset of tiles from the set of tiles. The subset of tiles contains N tiles. A member of the subset of tiles is classified using a CNN trained model to obtain a probability of the presence of invasive BCa at the location occupied by the member of the subset of tiles; a prediction probability in the range (04, 0.6) indicates a threshold uncertainty as to whether the tissue at the location occupied by the tile is invasive or non-invasive)
selecting, by the computing system, a subset of tiles from the plurality of tiles based on the score determined for each tile using the trained inference model; and (paragraphs 34, 40-42 and 49; the 2N samples may be ranked according to the magnitude of delta p which then the apparatus selects the top N samples to provide samples for the next iteration; techniques other than ranking may be employed to select those samples having higher delta p values from the 2N samples; selecting the N highest ranked tiles from the ranked set of sample tiles.  Updating the sampling selection with the N highest ranked tiles.)
determining, by the computing system, the subset of tiles selected from the plurality of tiles, the subset of tiles corresponding to the one or more portions of the biomedical image having the at least one feature.  (paragraphs 22 and 45-47; A member of the subset of tiles is classified using a CNN trained model to obtain a probability of the presence of invasive BCa at the location occupied by the member of the subset of tiles; a prediction probability in the range (04, 0.6) indicates a threshold uncertainty as to whether the tissue at the location occupied by the tile is invasive or non-invasive)

Consider claims 8 and 15, Madabhushi discloses a method comprising:
identifying, by a computing system, a plurality of tiles of a biomedical image, the biomedical image having one of a presence or an absence of a condition within one or more portions; (figures 1-2; paragraphs 18-19, 56-61 and 70; Apparatus 700 includes a processor 710; access a whole slide image (WSI) and extract tiles from the WSI using random sampling; training cohort may be acquired from one, or from more than one, institution; training exemplars may be annotated by an expert pathologist; extract tiles of a fixed size from annotated invasive tissue regions and annotated non-invasive tissue regions);
applying, by the computing system, a trained aggregation model (paragraphs 24-27 and 43-46; pooling layer, which may also be referred to as a subsampling layer, applies a spatial L2-pooling function without overlapping, employing a pooling kernel of 2 pixels by 2 pixels for a feature map obtained from the convolution layer.  The L2-pooling function allows the classifier to learn invariant features.  The output of the pooling layer is fed to the fully-connected layer followed by the final classification layer; first output may indicate that input to the classifier represents invasive tissue, while the second output may indicate that input to the classifier represents non-invasive tissue.) having a plurality of parameters to the plurality of tiles in a sequence; (paragraphs 40-42 and 72: sequential; random sampling)
determining, by the computing system, from applying the trained aggregation model to the plurality of tiles in sequence, a classification result indicating one of the biomedical image having at least one feature corresponding to the presence of the condition or the biomedical image corresponding to the absence of the condition; and (paragraphs 44-48, 55-58 and 61; Classification layer produces a first output or a second output. The first output is activated by a logistic regression function. The second output is also activated by the logistic  regression function. The first output may indicate that input to the classifier represents invasive tissue, while the second output may indicate that input to the classifier represents non-invasive tissue.)
providing, by the computing system, the classification result of the biomedical image.  (paragraphs 44-48, 55-58 and 61; The first output may indicate that input to the classifier represents invasive tissue, while the second output may indicate that input to the classifier represents non-invasive tissue.)

Consider claim 2, Madabhushi discloses the claimed invention wherein selecting from the plurality of tiles, a first subset of tiles corresponding to a presence of a first condition and a second subset of tiles corresponding to a presence of a second condition.  (paragraphs 18-19, 56-61 and 70; annotated invasive tissue regions and annotated non-invasive tissue regions)

Consider claim 3, Madabhushi discloses the claimed invention wherein identifying a predefined number of tiles from the plurality of tiles, the predefined number of tiles having highest corresponding scores among a plurality of scores determined for the corresponding plurality of tiles.  (paragraphs 34, 40-42 and 49; highest ranked tiles from the ranked set of sampled tiles)


Consider claim 6, Madabhushi discloses the claimed invention wherein providing the subset of tiles to an aggregation model to determine a classification result for the biomedical image form which the subset of tiles are selected, the classification result indicating one of the biomedical image having the at least one feature corresponding to the presence of the condition or the biomedical image lacking any features corresponding to the presence of the condition. (paragraphs 22, 45-47; classifier represents invasive tissue, while the second output may indicate that input to the classifier represents non-invasive tissue)

Consider claim 7, Madabhushi discloses the claimed invention wherein establishing, by the computing system, the trained inference model using a sample biomedical image and a label indicating one of the presence or absence of the condition within one or more portions within the sample biomedical image.  (paragraphs 18-20; train a CNN classifier using training exemplars generated on digitized WSIs obtained from a training cohort. A human pathologist may manually delineate and classify invasive BCa tissue and non-invasive BCa tissue in digital WSIs of tissue demonstrating BCa for a testing set. A training phase of the CNN may use as input a tile-based dataset obtained by applying a regular sampling of WSIs from the training cohort. The training exemplars may be annotated by an expert pathologist. Example methods and apparatus may extract tiles of a fixed size from annotated invasive tissue regions and annotated non-invasive tissue regions.)

Consider claims 9 and 16, Madabhushi discloses the claimed invention wherein identifying the plurality of tiles selected by an inference model based on a score for each tile of the plurality of tiles from the biomedical image, the score indicating a likelihood of one of the presence or the absence of the condition. (paragraphs 22 and 45-47; A member of the subset of tiles is classified using a CNN trained model to obtain a probability of the presence of invasive BCa at the location occupied by the member of the subset of tiles; a prediction probability in the range (04, 0.6) indicates a threshold uncertainty as to whether the tissue at the location occupied by the tile is invasive or non-invasive)

Consider claim 10, Madabhushi discloses the claimed invention wherein identifying the plurality of tiles including sets of tiles from the biomedical image at a corresponding plurality of magnification factors.  (paragraphs 15-18; magnification levels)

Consider claims 11 and 17, Madabhushi discloses the claimed invention wherein applying the aggregating model to the plurality of tiles in accordance with sequence, the sequence defining an order of feeding the plurality of tiles based on a coordinate for each tile in the plurality of tiles.  (paragraphs 40-42 and 72; sequential; random sampling)

Consider claims 12 and 18, Madabhushi discloses the claimed invention wherein determining a plurality of classification results for a corresponding plurality of conditions, each of the plurality of classification results indicating one of the biomedical image having at least one feature corresponding to the presence of a corresponding condition of the plurality of conditions or the biomedical image lacking the presence of the corresponding condition. (paragraphs 44-48, 55-58 and 61; Classification layer produces a first output or a second output. The first output is activated by a logistic regression function. The second output is also activated by the logistic  regression function. The first output may indicate that input to the classifier represents invasive tissue, while the second output may indicate that input to the classifier represents non-invasive tissue.)

Consider claims 13 and 19, Madabhushi discloses the claimed invention wherein providing further comprises providing, for display, the biomedical image and at least one visual indicator identifying the one or more portions within the biomedical image indicative of the classification result. (paragraph 50; displayed on a computer monitor)

Consider claims 14 and 20, Madabhushi discloses the claimed invention wherein establishing, by the computing system, the trained aggregation model using a sample biomedical image and a label indicating one of the presence or the absence of the condition within one or more portions within the sample biomedical image. (paragraphs 18-20 and 56; The set of digitized WSIs may be annotated by an expert pathologist. A member of the set of digitized WSIs includes a set of tiles.)

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Relevant Prior Art Directed to State of Art
Metzger (US 2016/0292855 A1) discloses receiving a first parametric map that maps imaged tissue of a patient using values of a first parameter, and a second parametric map that maps the imaged tissue using values of a second parameter, wherein the parametric maps are generated from medical imaging data for the imaged tissue. The computing device may be further configured to apply a multiparametric model to the maps to generate at least one composite biomarker score for the tissue, the model being a function of the first parameter and the second parameter, The function may be determined based on co-registered histopathology data. The computing device may be further configured to generate an indication of whether the tissue includes predicted cancer, and output the indication.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665